           Case 2:20-cv-00060-SWS Document 22 Filed 01/22/21 Page 1 of 9



Bruce S. Asay
Greg B. Asay
Associated Legal Group, LLC
1812 Pebrican Avenue
Cheyenne WY 82001
Telephone: (307) 632-2888
Facsimile: (307) 632-2828
Attorneys for Plaintiff
                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF WYOMING

TERRI VAN DAM,                       )
Plaintiff,                           )
                                     )       Docket No.20CV60-S
        vs.                          )
                                     )
TOWN OF GUERNSEY, et al.             )
Defendants                           )

***

KATHY MONTGOMERY,                    )
Plaintiff,                           )
                                     )       Docket No. 20CV61-J
        vs.                          )
                                     )
TOWN OF GUERNSEY, et al.             )
Defendants.                          )

***

MISTY CLEVENGER,                     )
Plaintiff,                           )
                                     )       Docket No. 20CV62-F
        vs.                          )
                                     )
TOWN OF GUERNSEY, et al.             )
Defendants.                          )
       MOTION TO COMPEL THE DEPOSITION TESTIMONY OF DANA LENT
        The Plaintiffs in the above actions, Terri Van Dam, Kathy Montgomery and Misty

Clevenger, by and through their undersigned counsel, for their Motion to Compel the Deposition

Testimony of Dana Lent against the Defendants, Town of Guernsey et al. states and alleges as

follows:

                                         INTRODUCTION

        Pursuant to F.R.C.P. 37(b) and (c) and the court’s inherent powers, Plaintiff moves this

court for an order requiring Defendant to produce the Defendant's town attorney for a
         Case 2:20-cv-00060-SWS Document 22 Filed 01/22/21 Page 2 of 9




deposition regarding Defendant's "advice of counsel" defense asserted to justify the intentional

destruction of multiple email accounts after Defendant reviewed the same for relevant

documents.

                                  FACTUAL BACKGROUND

       Defendants terminated Terri Van Dam on January 15, 2020. A day or two after her

termination, Ms. Van Dam informed the Town that she would possibly seek legal recourse. The

Town's 30(b)(6) representative, Kate Farmer testified that when Van Dam informed her of

possible legal recourse that she understood litigation was possible at that time, January 17th,

2020. Deposition Transcript of Kate Farmer as Defendant Town's 30(b)(6) witness ((30(b)(6)

TR) at 69:15 to 71:9. On January 17, 2020 the Defendants were aware that litigation regarding

the termination of Ms. Van Dam was likely. Defendant Kate Farmer later admitted that

information contained in the emails of Misty Clevenger would be relevant and probably be

helpful to Ms. Van Dam's litigation. Deposition Transcript of Kate Farmer (Farmer TR) at

119:25 to 120:5). Defendant Kate Farmer stated; "Ms. Clevenger's emails, yes, could probably

help you. Unfortunately, the only emails that were pulled from hers were given to Ms. [Dana]

Lent [the Town attorney], and the email address was deleted and we no longer have access to any

of her emails besides what was given to Ms. Lent." Id. at 123;4-8.

       Defendant asserts that because Van Dam specifically informed the town that she was

seeking legal recourse, Dana Lent, the Town attorney (Lent) advised them to retain all of Ms.

Van Dam's emails. 30(b)(6) TR 70;2-6. Further, it was possible to save the emails of the other

two Plaintiff's, Misty Clevenger and Kathy Montgomery and there's no reason the emails for

these two could not have been preserved. Id. at 70;4-9. Nevertheless the emails of Misty

Clevenger and Kathy Montgomery were all deleted. According to Defendants, the emails of



                                                 2
             Case 2:20-cv-00060-SWS Document 22 Filed 01/22/21 Page 3 of 9




Plaintiff Van Dam 1 and Plaintiff Clevenger were both deleted on February 18, 2020 and the

emails for Plaintiff Montgomery were deleted on February 7th, 2020. 68;17-19. Defendant first

asserted that the accounts were deleted because three unnamed employees needed email

accounts, "[a]nd if I don't have an employee here, there's no reason to keep their email. And I

did discuss with my town attorney if I could delete them." Id. at 69;1-5. Although Defendant

states that she asked counsel for advice, Defendant was adamant that she was not seeking advice

relating to future litigation.

                   Q. So why would you talk to the town attorney if you weren't concerned about
                   litigation?
                   A. Because I don't know everything, and I like to talk to legal counsel to get
                   advice.


Id. at 69;11-14.

           Defendant went on to assert that the Town attorney, Lent didn't just advise her to delete

the emails, but in fact requested she go through the email accounts for all three terminated

employees, pull out information which would support the Town's justification for termination

(sharing information with Karina Lewis) and then delete the accounts.

                            The -- the town attorney asked me to look for anything going through to
                            tie [the Plaintiffs] to, again, Ms. Carina Lewis, or any un -- I guess out of
                            the ordinary emails. And when I didn't find any in Ms. Montgomery's, I
                            deleted it. And I did see a few things with Ms. Lewis's that I sent to Dana
                            Lent. Or Ms. Clevenger's that was -- that had Ms. Lewis in the subject
                            line or in the body of the text.


Id. at 70;11-18. Defendant also admitted that as soon as the lawsuits were filed, they knew the

emails were relevant and attempted to retrieve them to no avail. Id. at 71;18-25. Defendant




1
    Although Van Dam's emails were also deleted, a copy was created.


                                                         3
          Case 2:20-cv-00060-SWS Document 22 Filed 01/22/21 Page 4 of 9




asserts the Town attorney had her back up Ms. Van Dam's emails because she had mentioned

litigation. Id. 72;7-10.

        The Town alleges it terminated Ms. Clevenger because she lied about not knowing

Karina Lewis had shared information regarding the Town's attempt to defund the police with

Karina Lewis. Transcript of Deposition of the Town Mayor, Nicholas Paustian (Paustian TR) at

64;5-12. ("Ms. Lewis had posted something about disbanding the police department on

Facebook, and there was information that they -- the counsel felt that came directly from the

police department. And so they wanted to see if there was any correspondence between Ms. Van

Dam and Ms. Lewis."). 30(b)(6) TR 60:20 to 60:24. ("The only thing I was looking for was

connection between Carina Lewis and the chief."). Deposition Transcript of Councilman Kelli

Augustyn (Augustyn TR) at 41:7 to 41:8.

        Defendants terminated Plaintiff Clevenger on February 4, 2020 during an executive

session. Defendants terminated Ms. Montgomery on February 7, 2020. On the day she was

terminated, Ms. Montgomery drafted and turned in a request for a hearing which was

subsequently denied two days later. The Town was aware of her disagreement with her

termination and her intention to challenge that termination at that time. The Town attorney, Lent

was sent an anti-spoliation letter on March 24, 2020 requesting the Defendant Town reinstate the

employment of the Plaintiff and formally putting Defendant on notice of litigation. The Plaintiffs

and Defendants, through their respective attorneys have met, conferred and discussed the

possibility for the deposition of Ms. Lent. Defendants assert the same would be protected by

attorney client privilege. An informal hearing took place on Friday, January 15, 2020 by

telephone with the honorable Judge Rankin and this Motion follows.




                                                4
          Case 2:20-cv-00060-SWS Document 22 Filed 01/22/21 Page 5 of 9




                                            ARGUMENT

        Defendants assert the testimony of the Town attorney, Dana Lent is protected by the

attorney client privilege and Plaintiff should not be allowed to take her deposition.



                  To establish application of the attorney-client privilege, the party
                  claiming the privilege must prove there was: (1) a communication, (2)
                  between privileged persons, (3) made in confidence, and (4) for the
                  purpose of seeking, obtaining, or providing legal assistance.


Hedquist v. Patterson, 215 F.Supp.3d 1237 at 1243. (internal citations omitted). "If the Court

finds that the privilege applies, the Court must then consider whether the communications were

(1) relayed as part of a common interest, or (2) relayed to a non-interested third party and

accordingly waived by Defendants." Id.

        The individual asserting privilege, Kate Farmer, is the clerk and treasurer for the Town of

Guernsey, as well as a named defendant. Agents may include individuals with a "strong

relationship to the entity and the need for legal services," but it is worth noting that "it is

sometimes unclear which agents of the organization are clients for the purposes of attorney-client

privilege." Id. at 1243. In the present case, assuming privilege applies, the Court should

recognize that when privilege is asserted regarding a municipality, that privilege comes at a cost

to the public and the public policy of an open and accountable government.



                  Assuming that the privilege applies, "[i]t is appropriate to recognize a
                  privilege 'only to the very limited extent that ... excluding relevant evidence
                  has a public good transcending the normally predominant principal of
                  utilizing all rational means for ascertaining truth…. Guided by this
                  principle, courts and commentators have cautioned against broadly
                  applying the privilege to governmental entities…. The recognition of a
                  governmental attorney-client privilege imposes the same costs as are
                  imposed in the application of the corporate privilege, but with an added

                                                   5
         Case 2:20-cv-00060-SWS Document 22 Filed 01/22/21 Page 6 of 9




                 disadvantage. The governmental privilege stands squarely in conflict with
                 the strong public interest in open and honest government.


Reed v. Baxter, 134 F.3d 351, 357 (6th Cir. 1998). (Internal citation and quotation omitted).

       Typically, a corporate counsel (and by way of comparison a municipal counsel) wears

multiple hats, and not all advice will be of a legal nature and protected by privilege. See, e.g., In

re Cent. Gulf Lines, Nos. 97-3829, 99-1888, 2000 WL 1793395, at *1 (E.D. La. Dec. 4, 2000);

Nedlog Co. v. ARA Servs., Inc., 131 F.R.D. 116, 117 (N.D. Ill. 1989). Privilege cannot be used

to hide a crime or fraud such as the intentional destruction of evidence. See United States v.

Zolin, 491 U.S. 554 (1989). Nor should privilege be alleged to avoid the discovery of a

potentially perjured statement.

       In the present case, the Defendant Kate Farmer claims she had a discussion where Town

counsel, Dana Lent and according to Ms. Farmer was advised to review the emails for

information which could potentially justify and support the Defendant Town's termination of the

fired employees and then permanently delete those email accounts. If Defendant Farmer is

believed, then she was advised to review relevant evidence she knew could be supportive of a

defense for wrongful termination. She was advised to gather all supportive documents and then

forward them to counsel. And finally, she was advised to permanently delete the email accounts

of the recently terminated employees.

       According to Defendant Farmer, she was advised, after already being put on notice in at

least one case of impending litigation by Plaintiff Van Dam, and after receiving a written request

for a hearing from Plaintiff Montgomery, and understanding that the emails from each of the

three plaintiffs' could relate to the claims of the others, and understanding that these emails

would be helpful to the Plaintiff, to permanently destroy all of the email accounts. Defendant



                                                  6
          Case 2:20-cv-00060-SWS Document 22 Filed 01/22/21 Page 7 of 9




has waived any privilege to this conversation because the Defendant is the one who asserted this

conversation and disclosed it to opposing counsel. Plaintiffs should be allowed to challenge this

assertion, and go to the source to inquire if this was in fact true.

        The 10th Circuit and several other courts have held "that the failure to preserve evidence

in violation of a regulation requiring its retention can give rise to an inference of spoliation, even

if litigation involving the records is not reasonably foreseeable at the time the records are made.

See Hicks v. Gates Rubber Co., 833 F.2d 1406, 1419 (10th Cir.1987)). In the present case, the

Defendant was subject to 29 CFR § 1602.14 which provides;

                  Any personnel or employment record made or kept by an employer
                  (including but not necessarily limited to requests for reasonable
                  accommodation, application forms submitted by applicants and other
                  records having to do with hiring, promotion, demotion, transfer, lay-off or
                  termination, rates of pay or other terms of compensation, and selection for
                  training or apprenticeship) shall be preserved by the employer for a period
                  of one year from the date of the making of the record or the personnel
                  action involved, whichever occurs later. In the case of involuntary
                  termination of an employee, the personnel records of the individual
                  terminated shall be kept for a period of one year from the date of
                  termination.


As the employee emails were records kept by the employer, the advice to delete them amounted

to advice to violate a statute and as such is not protected by attorney-client privilege.

                                           CONCLUSION

        Assuming privilege applies, it is a privilege between governmental actors and municipal

counsel and in direct opposition to the well-recognized public policy of an open, transparent and

accountable government which requires the Court to limit any such privilege. To the extent that

such communications related to known impending litigation then the same cannot be protected as

this would amount to advising the Defendant to intentionally destroy evidence. To the extent

such communications related to destroying employee records in contrast to federal statute the

                                                   7
         Case 2:20-cv-00060-SWS Document 22 Filed 01/22/21 Page 8 of 9




same cannot be protected as this would amount to advising Defendant to violate the law. If the

limited privilege survives the above, then the Defendant waived the same when she disclosed the

content of her communications to opposing counsel without objection. Plaintiff, without

deposing Ms. Lent, will be unable to ascertain the truth and scope of Defendant's assertions and

as such must be permitted to take Ms. Lent's deposition.



                                   PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff prays the Court allow for the deposition of Dana Lent at a

time preceding the Discovery Deadline of March 31, 2021 and at the expense of the Defendants

and any other relief deemed just and equitable by this Court.

       DATED this 22 day of January, 2021.

                                                    /s/ Greg B. Asay_________________
                                                    Bruce S. Asay W. S. B. # 5 – 1739
                                                    Gregory B. Asay W.S.B. #5-7032
                                                    1812 Pebrican Ave.
                                                    Cheyenne, WY 82001
                                                    (307) 632-2888
                                                    (307) 632-2828 (fax)
                                                    Attorneys for Plaintiff



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on the
22 day of January, 2021 via Pacer:

       John D. Bowers
       John Bowers Law Office
       P.O. Box 1550
       Afton, WY 83110
       (307) 885-1000
       john@1000.legal


                                                8
Case 2:20-cv-00060-SWS Document 22 Filed 01/22/21 Page 9 of 9




                                  ____/s/ Greg B. Asay________
                                  Greg B. Asay




                              9
